ROBERTS, J.
“It is claimed primarily that Ford could not properly be convicted of this offense for the reason, it is said, that he was neither found in possession of this bottle of liquor nor was it found upon premises over which he exercised any control or dominion. It may be said now that we do not think this contention is well founded. It is very evident from the testimony that a business and traffic in intoxicating liquor was being carried on in this room and had been for a considerable length of time. The placing of the liquor in the other room, especially when an alarm had been given and ten minutes opportunity for removing it was afforded, was simply carrying out the general practice now days in these cases, to keep the liquor off of the premises in the actual possession of the person charged as the guilty offender, and being brought forth in small quantities at a time, so that an effort was made to avoid evidence of being in actual possession.-
It is also said that Gigler having plead guilty of possession of this bottle of intoxicating liquor, that that ended the transaction, that only one man could be guilty of possession of the liquor. We do not think that that contention is well founded. It seems to be fairly well indicated by the evidence that Gigler was in some way an employe or assistant of Ford, and it is understood to be the law that the possession may be reposed sufficiently to establish guilt on more than one person in contraband goods of this kind.
The judgment of the Court of Common Pleas is affirmed and the cause remanded for execution of sentence.
(Farr and Pollock, JJ., concur.)